DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Preliminary Amendment
Claims 28-35 are pending in the application. No claims are currently amended. Claims 1-27 have been canceled. Claims 28-35 are new.

Response to Arguments
With regard to Applicant’s remarks dated June 20, 2022:
Regarding preliminary amendment to the claims, Applicant’s amendment has been fully considered and is entered. 
Regarding preliminary amendment to the specification, Applicant's amendment has been fully considered and is entered.
As to any arguments not specifically addressed, they are the same as those discussed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-35 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
As to claim 28, it appears that the claim is missing a substantial portion at the end of the claim. In particular, it appears that portion of the claim has been cut off ending with “comprising   “ and missing a period. 
As to claim 28, in the limitation “managing” it is unclear what “one or more requirement” is and how it pertains to said one more applications such that “managing” can be accomplished rendering the scope of the claim indefinite. 
Dependent claims incorporate all the issues noted with respect to the independent claim and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Salmenkaita et al. (US 2004/0176958 A1) in view of Applicant’s Admitted Prior Art (hereinafter AAPA).
As to claim 28, Salmenkaita teaches a method for automatically managing one or more applications executed on a processor of at least one mobile devices (Fig. 1), comprising:
maintaining one or more context information from said at least one mobile device [generating selection of a subset of recommended services and associated voice shortcuts for the recommended services] (par. [0087], [0088]);
communicating with said at least one mobile device and said one or more applications (Figs. 1 and 5) utilizing said one or more context information [recommended services are utilized by voice commands] (par. [0039]);
managing each of said one or more applications based on one or more requirement and said one or more context information [providing address of the service in response to voice command data] (par. [0092], Fig. 2C). 
Salmenkaita fails to explicitly teach that the one or more applications are selected from the group consisting of mobile applications, electronic forms, electronic forms data instances and business processes running on the at least one mobile device.
AAPA teaches that a mobile device having a plurality of applications selected from the group consisting of mobile applications, electronic forms, electronic forms data instances and business processes is notoriously old and well known capability of the mobile device (par. [0003] as filed in the Background of the Invention).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method and system of Salmenkaita by having the mobile device to have the plurality of applications to include mobile applications, electronic forms, electronic forms data instances and business processes in order to allow the mobile device to operate effectively on the web and allowing the user to share the electronic form data with the network server and other devices on the Internet, as was well known in the art at the time of the invention (par. [0001]-[0003] in AAPA).

	As to claim 29, Salmenkaita teaches that said at least one mobile device further comprises an extensible application programming interface [controlling application access] (par. [0223]).

	As to claim 30, Salmenkaita teaches that said extensible application programming interface is configured to allow the one or more applications to access the one or more context information and one or more information capture resources [controlling application access] (par. [0223]). It is noted that “to allow” is inactive step.

	As to claim 31, Salmenkaita teaches that said extensible application programming interface is configured to allow the one or more applications and network services to access one or more integrated resources of the mobile device, one or more no-integrated resources of the mobile device and one or more sources of the mobile device [receiving and processing sensor data by context inference engine which then feeds the data through various APIs to application programs] (par. [0229]). It is noted that “to allow” is inactive step.

As to claim 32, Salmenkaita teaches a call notification interface that is configured to receive updates for the one or more applications and configured to subscribe to changes in the one or more context information (Fig. 4A, par. [0111]).

As to claim 33, Salmenkaita teaches that the one or more information capture resources are selected from the group consisting of cameras, scanners, GPS, magnetic card readers, and RFID reader (Fig. 3B).

As to claim 34, Salmenkaita teaches that the one or more context information is selected from the group comprised of electronic form and electronic forms data instance (par. [0038]).

As to claim 35, Salmenkaita teaches that the one or more context information for each of the one or more applications is received by the at least one mobile device from one or more network services (par. [0113]).

References Cited But Not Used
Scian et al. (US 2008/0222118 A1) teaches automatically launching an application program at the wireless mobile device with application context of the received contact data (claim 22).

Song et al. (US 2004/0153373 A1) teaches a context-aware service recommender system that receives current user context and recommends a list of browser-based services to a user on a mobile device (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLEG SURVILLO/Primary Examiner, Art Unit 2442